DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or disclose alone or in combination the highlighted portions below.

1. (Original) A method comprising:
displaying, via a user interface, a data field that includes information; and
responsive to a swiping gesture in relation to display of the data field, sending
a message with the information displayed in the data field to a service provider.

12. (Original) A computing device comprising:
a touch-sensitive display device; and
an application implemented at the computing device to:
cause display, via the touch-sensitive display device, of a data field
that includes information; and
responsive to a swiping gesture in relation to the display of the data
field, send a message with the information displayed in the data field to a
service provider.

18. (Currently Amended) One or more computer-readable storage media
having instructions stored on the one or more computer-readable
storage media that are executable by a computing device to perform operations
comprising:
displaying, via a user interface, a data field that includes information; and
responsive to a swiping gesture in relation to display of the data field, sending a message with the information displayed in the data field to a service provider.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Note Figs. and Abstracts of the references cited on the
accompanying 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Deane whose telephone number is 571 -
272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the 
is 571 -273-8300. However, unofficial faxes can be direct to the examiners computer
at 571 273 -7484.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).
07Feb2022
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652